DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-17 and 19-21 are pending in this application.
Claims 1-2, 17, 20 and 21 are currently amended.
Claims 6-7 and 18 are cancelled.
No new IDS was submitted.

Claim Rejections - 35 USC § 112
The amendments and/or arguments filed on 12/17/2021 have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 and 16-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Pub. No.: US 2018/0285596 A1) (hereinafter, “Jones”) in view of Leung (US 2018/0330118 A1).


a commingling storage unit (Fig. 1, item 150; Fig. 2, item 150; “Referring back to FIG. 2, the data store 150 is configured to store the modified data 142 in a manner that allows a management platform (e.g., the management platform 120 of FIG. 1) to locate metric data associated with particular network entities.” –e.g., see, [0025]); 
an interface configured to: receive an indication of tenant data to be commingled (“The collector module 140 is configured to handle the registration of the agents 112 with the management platform 120, receive collected data 114 from the agents 112, analyze the collected data 114, identify sensitive information in the data 114, extract the sensitive information, and store the data in either the data store 150 or sensitive data store 170.” –e.g. see, [0017]; herein receiving data to be stored in a central database is equivalent to receiving an indication of the data to be commingled (i.e. to be stored with other data in a database); wherein the data needs to analyzed and process before storing); and 
a processor configured to: determine one or more instances of sensitive data included in the tenant data (“In some aspects, the collector module 140 may determine whether sensitive information is contained in the data 114 by using an algorithm. The algorithm may be configured to read the data 114, identify characters that signify identity information of the client or network entity 110, and remove the sensitive information from the data 114. By way of another example, the algorithm may utilize a list of attribute names (e.g., IPAddress, CustomerID, DestinationName, DestinationID, 
transfer the tenant data to the commingling storage unit without transferring the one or more instances of sensitive data, wherein an index identifier is transferred to be stored in the commingling storage unit in place of an instance of data (“Referring back to FIG. 1, the collector module 140 may be further configured to replace the sensitive information in the collected data 114 with one or more identifiers thereby creating modified data 142. The modified data 142 may include metric data that comprises events, logs, metrics, transactions, alerts, entity performance, time-based data, CPU usage, memory usage or other telemetry records. The modified data 142 created by the collector module 140 may be routed by the collector module 140 to the data store 150 for storage.” –e.g. see, [0024], see also, “..In another aspect, by utilizing the identifier 212 as an index for both the sensitive data store 170 and data store 150, the identifier 212 facilitates efficient retrieval of sensitive data 216 and metric data 218 stored in each of the data stores, 170 and 150.” –e.g. see, [0026], see also, Fig. 2, Fig. 3, [0017]; [0028]). 
Jones may not explicitly disclose select an instance of data included in the tenant data that is not marked as sensitive data; determine whether the instance of data consists of measure data; and in response to a determination that the instance of data does not consist of measure data, mark the instance of data as sensitive data.
However, in an analogous art, Leung discloses select an instance of data included in the tenant data that is not marked as sensitive data; determine whether the if a sentence contains a string of numbers and the words "bank" and "account" are detected in the same sentence, the interface may reasonably conclude that the string of numbers is representative of a bank account number or some other sensitive, identifying number. As such, in the example shown in FIG. 2, the string of numbers has been identified as possible detected sensitive information.” –e.g. see, [0026]; herein quantitative value (i.e. string of numbers) is measured against some instances (i.e. bank, account) in order to determine measure data should be marked as sensitive or not. It should be understood, Applicant didn’t elaborate in the instant specification on the “measure data” and how to mark the instance of data as sensitive data based on measure data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones as taught by Leung in order to provide a personalized pre-programmed algorithm to identify sensitive information for a particular platform.

As to claims 20 and 21, these are rejected using the similar rationale as for the rejection of claim 1.

As to claim 2, Jones discloses wherein the index identifier comprises a hash of the instance of data (“Referring to FIG. 2, the sensitive data store 170 is configured to store sensitive information 144 in a manner that allows a management platform (e.g., the management platform 120 of FIG. 1) to locate sensitive information associated with particular network entities. For example, the sensitive data store 170 may contain a multitude of entries, with each entry including an identifier 212, a network entity identifier 214, and sensitive data 216. The entity identifier 214 may comprise a name, a numerical value, a hash value, or any other data that may be used to identify a network entity. The identifier 212 may be a name, a label, code, or any other data that may be used to identify a record in the sensitive data store 170.” –e.g. see, [0019]). 
As to claim 3, Jones discloses further comprising a tenant data storage unit of a plurality of is tenant data storage units (Each agent 112A-C may be installed on a respective network entity 110A-C and configured to transmit data to and receive data from (e.g., network entity information, application information, performance information, event information) the network management platform 120 via the collector module 140.”-e.g. see, [0016]). 
As to claim 4, Jones discloses wherein the tenant data is received from the tenant data storage unit of the plurality of tenant data storage units (Each agent 112A-C may be installed on a respective network entity 110A-C and configured to transmit data to and receive data from (e.g., network entity information, application information, the network management platform 120 via the collector module 140.”-e.g. see, [0016]). 
As to claim 5, Jones discloses wherein the tenant data is transferred automatically in the event that the tenant data on the tenant data storage unit is updated, modified, added to, and/or deleted from (“At operation 310, the system may collect data that represents performance information or records of network entities in the network. The records may be created or updated based on the data received from a network entity or user interface. The data may include various attributes of certain network entities.” –e.g. see, [0032, see also, Fig. 3). 
As to claim 8, Jones discloses wherein the tenant data stored on the commingling storage unit is used for a service (Jones: [0016], [0017], [0024]). 
As to claim 9, Jones discloses wherein the service comprises a benchmarking service (Jones: [0016], [0017], [0024]). 
As to claim 10, Jones discloses wherein the one or more instances of sensitive data are not transferred in order that the tenant data is deidentified (Jones: [0024]). 
As to claim 16, Jones discloses wherein the processor is further configured to determine a set of tenants associated with the tenant data stored on the commingling storage unit ([0024], [0028], [0030]). 
As to claim 17, Jones discloses wherein the instance of data comprises personally identifiable information (Fig. 2, item 170; [0024], [0028]). 
. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Leung and further in view of Al-Kabra et al. (US 2019/0058991 A1) (hereinafter, “Al-Kabra”).

As to claim 11, Neither Jones nor Leung explicitly disclose wherein the processor is further configured to: perform functions on the tenant data stored in the commingling storage unit to produce reports comprising report data. However, in an analogous art, Al-Kabra discloses wherein the processor is further configured to: perform functions on the tenant data stored in the commingling storage unit to produce reports comprising report data (“…when the number of unique subscribers that are handled by each of the one or more network cells in the time period is less than a predetermined threshold number (e.g., 25 unique subscribers)” –e.g. see, [0026]; herein, a number of subscribers are determined which is equivalent to number of tenants represented in a report data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Jones 

As to claim 12, Jones discloses wherein functions comprise operations, calculations, and/or searches (Jones: [0027]; herein the metric data 218 may be searched using one or more types of metric data 218 stored in the data store 150). 
As to claim 13, the combination of Jones, Leung and Al-Kabra disclose wherein the processor is further configured to: monitor reports to block reporting of report data that could be linked to one or more tenants (Al-Kabra: “The network cell anonymity filtering removes data pertaining to subscriber communications that are handled by one or more network cells in a geographical region during a designated time period from the communication record table, when the number of unique subscribers that are handled by each of the one or more network cells in the time period is less than a predetermined threshold number (e.g., 25 unique subscribers). The predetermined threshold number is designed to ensure there is sufficient noise in the communication records of subscribers that are associated with a network cell to protect subscriber privacy. For example, if a network cell only handled communications for user devices of 10 unique subscribers during a day when the threshold is 25 unique subscribers, then communication records pertaining to the communication services received by the user devices of these 10 unique subscribers are purged from the communication record table. In this way, the identities of the unique subscribers cannot be deduced by extrapolating subscriber behavior based on communication records of subscribers across multiple network cells.” –e.g. see, Al-Kabra: [0026]; herein, a number of subscribers are determined from a report data and when the determined number is less than a certain threshold number, then the subscribers (i.e. tenants) are purged from the record). 
As to claim 14, the combination of Jones, Leung and Al-Kabra disclose wherein the report data is identifiable as being associated with a single tenant (Al-Kabra: [0026]; Jones: [0030]). 
As to claim 15, Jones discloses wherein report data is associated with a small number of tenants such that an inference about the tenant data can be made (Al-Kabra: [0026]; Jones: [0030]). 

Response to Arguments
Applicant’s argument filed on 12/17/2021 regarding rejection USC 112, first paragraph of claims 1-5. 8-17 and 19-21 have been fully considered and found persuasive based on the remark and amendments to the independent claims. Thus, the 112, first paragraph rejection has been withdrawn. 
Applicant's arguments filed on 12/17/2021 regarding 103 rejection of claims 1-5, 8-10, 16, 17 and 19-21 have been fully considered but they are not persuasive. 

Applicant argued regarding independent claims on pages 10-11 of the remark that: “As discussed during the interview, the applied references fail to teach or render 
Examiner respectfully disagrees with the Applicant’s arguments and would like to point out that Jones discloses determining one or more instance (i.e. IPAddress, CustomerID, DestinationName, DestinationID) of sensitive data (i.e. identify characters that signify identity information of the client or network entity) (e.g. see, [0017]). Jones further discloses transferring the tenant data to the commingling storage unit without transferring the one or more instances of sensitive data, wherein an index identifier is transferred to be stored in the commingling storage unit in place of the instance of data (“… the collector module 140 may be further configured to replace the sensitive information in the collected data 114 with one or more identifiers thereby creating modified data 142” -e.g. see, [0024]; herein, instances of sensitive data is replaced (i.e. modified) with identifiers; thus, data is transmitted without the sensitive data; see also, [0026], [0028]). Secondary art Leung discloses determining whether the instance of data consist of measure data; and in response to determining that the instance of data does not consist of measure data, mark the instance of data as sensitive data (“… if a sentence contains a string of numbers and the words "bank" and "account" are detected in the same sentence, the interface may reasonably conclude that the string of numbers is representative of a bank account number or some other sensitive, identifying number. As such, in the example shown in FIG. 2, the string of numbers has been identified as possible detected sensitive information.” –e.g. see, [0026]; herein quantitative value (i.e. string of numbers) is measured against some instances (i.e. bank, account) in order to determine measure data should be marked as sensitive or not.). Applicant didn’t articulate in the arguments why Jones or Leung would teach away from the limitations. Examiner believes the argued limitations are taught by the prior art combination of Jones and Leung.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



US 10812570B1-Wu discloses a filtering criteria may specify that certain types of data (e.g., sensitive data or data that the application 131 is not configured to use for any particular purpose) should be excluded from the response. In addition, there may be predefined rules defined in a security policy that profile service 111 is configured to respect. The predefined rules may prohibit the profile service 111 from including certain types of data in the response. -e.g. see, Abstract, col. 8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495